                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                      : Case Nos.      1:19-bk-03915-HWV
         INFRASTRUCTURE SOLUTION            :                1:19-bk-04825-HWV
         SERVICES, INC., ISS                :
         MANAGEMENT, LLC                    :         Chapter 11
                                            :
                                              Jointly Administered

                             CERTIFICATE OF SERVICE

         I, Joanne M. Bartley, with the law firm of Cunningham, Chernicoff & Warshawsky,

P.C. hereby certify that on August 24, 2020, a true and correct copy of the attached

SECOND AMENDED PLAN OF REORGANIZATION was served via electronic means

through the Court’s ECF filing system and/or by first-class mail, postage prepaid, as follows:

D. Troy Sellars, Esquire                          PA Department of Revenue
Office of the U.S. Trustee                        Bureau of Compliance
228 Walnut Street, Room 1190                      Bankruptcy Division
Harrisburg, PA 17108-0969                         Dept. 0946
                                                  Harrisburg, PA 17128-0946
Internal Revenue Service
Centralized Insolvency Operation                  Bureau of Employer Tax Operations
P.O. Box 7346                                     Labor & Industry Bldg
Philadelphia, PA 19101-7346                       651 Boas Street, Room 702
                                                  Harrisburg, PA 17106-8568
Office of Attorney General
Financial Enforcement Section                     U.S. Department of Justice
Strawberry Square, 15th Floor                     P.O. Box 227
Fourth & Walnut Streets                           Ben Franklin Station
Harrisburg, PA 17120                              Washington, DC 20044
                                                  United States Attorney
Assistant U.S. Attorney                           228 Walnut Street
P. O. Box 11754                                   Harrisburg, PA 17108
Harrisburg, PA 17108-1754
                                                  James F. Grenen, Esquire
Securities Exchange Commission                    Grenen & Birsic, PC
3 World Financial Center                          One Gateway Center, Ninth Floor
New York, NY 10281                                Pittsburgh, PA 15222




 Case 1:19-bk-03915-HWV Doc 143-2 Filed 08/24/20 Entered 08/24/20 13:38:55
                     Desc Certificate of Service Page 1 of 3
Clayton W. Davidson, Esquire            Deborah S. Griffin, Esq.
McNees Wallace & Nurick, LLC            Holland & Knight LLP
100 Pine Street                         10 St. James Avenue
P.O. Box 1166                           Boston, MA 02116
Harrisburg, PA 17108-1166
                                        John E. Hilser, Esquire
Mitchell D. Cohen, Esquire              Devileger Hilser P.C.
Vedder Price P.C.                       1518 Walnut Street, 16th Floor
1633 Broadway, 31st Floor               Philadelphia, PA 19102
New York, NY 10019
                                        Evan A. Blaker, Esquire
David Banks, Esquire                    Cohen, Seglias, Pallas et al.
Banks & Banks                           United Plaza
3038 Church Road                        30 S. 17th Street, 19th Floor
Lafayette Hill, PA 19444                Philadelphia, PA 19103

Robert J. Downs, Esquire                Brenda S. Bishop, Esquire
40 E. Skippack Pike                     Senior Deputy Attorney General
P.O.Box 736                             Office of Attorney General
Fort Washington, PA 19034               15th Floor, Strawberry Square
                                        Harrisburg, PA 17120
Anthony Higgins
Commonwealth of Pennsylvania            Rebecca J. Price, Esquire
Department of Labor and Industry        Norris McLaughlin, PA
Collections Support Unit                515 West Hamilton Street, Suite 502
651 Boas Street, Room 925               Allentown, PA 18101
Harrisburg, PA 17121
                                        Anthony Higgins
Scott H. Bernstein, Esquire             Commonwealth of Pennsylvania
600 Madison Avenue, 18th Floor          Department of Labor and Industry
New York, New York 10022                Collections Support Unit
                                        651 Boas Street, Room 925
Pamela Elchert Thurmond                 Harrisburg, PA 17121
Deputy City Solicitor
City of Philadelphia Law Department     Amar A. Agrawal, Esquire
1401 JFK Blvd., 5th Floor               Eisenberg, Gold & Agrawal, P.C.
Philadelphia, PA 19102-1595             1040 Kings Highway North, Suite 200
                                        Cherry Hill, NJ 08034
Matthew J. Siembieda, Esq.
Holland & Knight LLP                    Regina Cohen, Esquire
2929 Arch Street, Suite 800             Lavin, Cedrone, Graver, Boyd & Disipio
Philadelphia, PA 19104                  190 North Independence Mall West –
                                        Suite 500
                                        6th and Race Streets
                                        Philadelphia, PA 19106


 Case 1:19-bk-03915-HWV Doc 143-2 Filed 08/24/20 Entered 08/24/20 13:38:55
                     Desc Certificate of Service Page 2 of 3
William T. Josem, Esquire               Mark J. Gottesfeld, Esq.
Cleary, Josem & Trigiani LLP            Winebrake & Santillo, LLC
Constitution Place                      715 Twining Road, Suite 211
325 Chestnut Street, Suite 200          Dresher, PA 19025
Philadelphia, PA 19106
                                        Frank J. Perch, III
Noelle B. Torrice                       1650 Market Street
Benesch, Friedlander, Coplan &          One Liberty Place, Suite 1800
Aronoff LLP                             Philadelphia, PA 19103
One Liberty Place
1650 Market Street, Suite 3628
Philadelphia, Pennsylvania 19103



                                         s/ Joanne M Bartley
                                        Joanne M. Bartley
                                        Assistant to Robert E. Chernicoff, Esquire




 Case 1:19-bk-03915-HWV Doc 143-2 Filed 08/24/20 Entered 08/24/20 13:38:55
                     Desc Certificate of Service Page 3 of 3
